Appellant was convicted of false swearing and given the lowest penalty, — two years in the penitentiary.
There is but one question in this case, and that is whether or not the court below, in sentencing the appellant herein, fixed the term to begin when the sentence of conviction in another case in Floyd County should terminate.
There is a statement of facts on that question and also a bill of exception by appellant which shows the facts. There was no controversy as to any of the facts. They show that on March 12, 1913, in this cause, defendant was properly convicted of false swearing and his penalty fixed as above stated; that a proper judgment of conviction was then rendered against him; that he made a motion for a new trial; that on March 15, 1913, upon a bench warrant from the District Court of Floyd County, appellant was taken from the sheriff of Potter County to the county seat of Floyd County; that on March 17, 1913, appellant was tried in the District Court of Floyd County for incest and upon his plea of guilty his penalty was fixed at two years in the penitentiary and the proper judgment thereon entered; that on March 18, 1913, at his request and his waiver of the time allowed for making a motion for new trial the court pronounced and entered the proper sentence against him in said incest conviction. And in said sentence the sheriff of Floyd County *Page 598 
was ordered to deliver appellant to the sheriff of Potter County at Amarillo, subject to the disposition of his motion for new trial in the case in Potter County against him for false swearing and when said motion shall be disposed of the sheriff of Potter County shall convey the appellant to the penitentiary where he shall be confined to imprisonment for two years in accordance with the law. It was admitted that appellant is the identical same defendant who was tried and convicted in Floyd County on March 17, 1913, and that he was the same identical person who was tried and convicted in the District Court of Potter County on March 12, 1913. When his conviction occurred in Potter County he insisted that he should be permitted to remain there until his motion for new trial was heard and passed upon by the court, and that he did not consent to his removal to Floyd County on said bench warrant but objected thereto, but the court, over his objection, recognized and granted said bench warrant from Floyd County and permitted the Floyd County sheriff to take him out of the custody of the Potter County sheriff and take him to Floyd County, where the case against him was tried and was sentenced as above shown; that he was returned to the court and sheriff of Potter County on March 18, 1913; that on March 22, 1913, he was brought into court for the purpose of hearing his motion for new trial. He thereupon withdrew his motion for new trial and requested the court to pronounce sentence upon him as of date March 12, 1913. The court, desiring to investigate the law and determine whether he could, in sentencing appellant, fix his term to begin at the expiration of the Floyd County case, declined at that time to sentence him. But on March 28, 1913, after having investigated the law and satisfied himself on the point, did properly sentence the appellant to confinement in the penitentiary for two years to begin at the expiration of the sentence in the Floyd County case.
We deem it unnecessary to discuss this question. Our statute, article 862, Code of Criminal Procedure, prescribes: "When the same defendant has been convicted in two or more cases, and the punishment assessed in each case is confinement in the penitentiary or the county jail for a term of imprisonment, judgment and sentence shall be rendered and pronounced in each case in the same manner as if there had been but one conviction, except that the judgment in the second and subsequent convictions shall be that the punishment shall begin when the judgment and sentence in the preceding conviction have ceased to operate, and the sentence and execution thereof shall be accordingly."
Under our law the judgment of conviction in a felony case is not the final judgment. It takes the sentence, and until the sentence, the judgment is not final. While the judgment of conviction was had in the Potter County case before the conviction and sentence in the Floyd County case, under the law, the conviction in the Floyd County case became final before that in the Potter County case.
This question has been expressly and correctly decided by this court against appellant. Ex parte Mosely, 30 Texas Crim. App., 338; Miller *Page 599 
v. State, 44 S.W. Rep., 162; Bullard v. State, 40 Tex. Crim. 270; Branch's Crim. Law, sec. 751. See also sec. 1197, White's Ann. C.C.P.
The judgment will be affirmed.
Affirmed.
                          ON REHEARING.                          June 4, 1913.